


SAVVIS


A CenturyLink Company




 
EXHIBIT 10.2


Company Name: The Ultimate Software Group of Canada, Inc.,
MSA: MSA1296959









    Schedule: SCHED1296959-001     


SAVVIS SERVICE SCHEDULE




1.Services/Rates. This Service Schedule ("Service Schedule") is made part of
that certain Savvis Master Services Agreement of even date herewith (the
"Agreement") by and between Savvis Communications Canada, Inc. and The Ultimate
Software Group of Canada, Inc. ("Customer") and sets forth the terms generally
applicable across all of the services provided hereunder ("Services"), as well
as terms applicable only to specific Services as noted herein. Customer will pay
all applicable rates and fees set forth in the relevant Service Order and/or
Statement of Work ("SOW").


2.Term. Services have a minimum term which begins on the Billing Commencement
Date ("BCD") and continues for the period set forth in the relevant Service
Order or SOW (the "Initial Term"), at the conclusion of which, the Service will
automatically renew for successive one month periods, unless terminated by
either party in writing at least 60 days prior to the expiration of the
then-current Service Term. The Initial Term and any renewal terms are
collectively referred to as the "Service Term".


3.Separate Billing. Notwithstanding anything to the contrary in the Agreement,
if Savvis partially installs or activates a Service, Savvis reserves the right
to
commence billing for such Service on a pro rata basis.
Notwithstanding anything to the contrary in the
Agreement, if a Service installation is delayed,
incomplete or is not usable by Customer through no fault of Savvis or its
agents, Savvis will have the right to commence billing as installed and per the
BCD.


4.Billing Commencement Date (BCD). The BCD for the Service is the earlier of (i)
the date on which Customer uses (except during the Acceptance Period) the
Service or (ii) the date Savvis notifies Customer in writing that the initial
installation or a usable part thereof (such as a data circuit between two points
or an individual data center installation on a multi-data center project) is
complete, provided that, in the case of a completion of a usable part only,
Customer will be billed only for such usable part. Customer shall have five (5)
business days after such use or notification to notify Savvis of any deficiency
("Acceptance Period").
Such notice shall include a written description that specifically demonstrates
the deficiency in Service to the reasonable satisfaction of Savvis. The Service
shall be deemed accepted unless Customer provides
 
Savvis with notice to the contrary during the Acceptance Period. Upon timely
notice to Savvis of a deficiency, (i) Savvis will remedy the Service deficiency
and provide Customer notification of such remedy at which time a new Acceptance
Period shall begin, and (ii) Savvis will delay billing until accepted in
accordance with this provision.


5.Intellectual Property. Nothing in the Agreement or the performance thereof
shall convey, license, or otherwise transfer any right, title, or interest in
any intellectual property or other proprietary rights held by either party or
its licensors. Savvis' intellectual property and proprietary rights include any
skills, know-how, modifications or other enhancements developed or acquired in
the course of configuring, providing, or managing the Service. Each party agrees
that it will not, directly or indirectly, reverse engineer, decompile, reproduce
or otherwise attempt to derive source code, trade secrets, or other intellectual
property from any information, material, or technology of the other party or its
licensors.


6.Equipment. If the Service includes access to or the use of equipment or
software provided by Savvis or its licensors ("Savvis Equipment"), Customer: (a)
will not assert any ownership interest whatsoever in the Savvis Equipment; (b)
will not cause any liens, claims and encumbrances to attach to the Savvis
Equipment; (c) shall protect and use all Savvis Equipment in accordance with the
Agreement; and (d) reasonably cooperate with Savvis to allow installation,
maintenance and, upon termination, removal of the Savvis Equipment. Unless
otherwise set forth in the applicable SSG or Service Order, Customer is
responsible for selecting, supplying, installing and maintaining any equipment
used in connection with the Service and not provided by Savvis ("Customer
Equipment") including any related applications, systems, or software.


SERVICE TYPE #1: COLOCATION SERVICES


Notwithstanding anything to the contrary in the MSA, Savvis may increase the
rates associated with existing Colocation Service at any time after twelve
months of the initial Installation Date for such Service, and no more than once
every twelve· months, in order to pass through increases in such Service's
underlying power facility





--------------------------------------------------------------------------------




costs and such increase shall be effective upon the date set forth in Savvis'
written notice thereof to customer. The amount of any such rate increase shall
be in proportion to the power utility cost increase approved by the applicable
regulatory body.


Customer or Customer's employees,agents, contractors, or End Users who access
any Savvis data center or other Savvis facility (a "Savvis Premises") on
Customer's behalf ("Authorized Representatives") must be designated in writing.
Customer, its Authorized    Representatives and all Customer Equipment and any
related materials    used in connection with the Service shall comply with all
data center operating policies (including the "Savvis Customer Handbook
and    Information Guide" ("Customer Guide")), a current copy of which is
located on www.SAVVISstation.com and which Savvis may change from time to time.
If Savvis modifies its Customer Guide, except as required by law or regulation,
or industry standard ("Customer Guide Change"L and the Service is materially and
adversely affected by the Customer Guide Change, Customer may, within fifteen
(15) business days of the date Savvis notifies Customer in writing of the
Customer Guide Change ("Customer    Guide Change    Notice Period"), send
written notice to Savvis indicating the Service affected and including details
sufficient to demonstrate the adverse material effect on Customer ("Customer
Guide Change Notice").     Savvis will, within thirty (30) days of receipt of
the Customer Guide Change Notice, review the notice and notify Customer whether
Savvis agrees or disagrees with Customer's assertion. If Savvis agrees that the
Customer Guide Change materially and adversely affects the Customer use of
Service, Customer Guide may agree to waive the applicability of the Customer
Guide Change to Customer, provided that any such waiver shall not be made by
Savvis until the parties execute an amendment to the Agreement setting forth the
terms of the waiver. If Savvis does not agree to the waiver, Customer may
thereafter accept such Customer Guide Change or, no later than five (5) business
days from the date of Savvis' response, terminate the Services directly affected
by the Customer Guide Change by written notice to Savvis, and Customer shall not
be liable for the early termination charges. If Savvis reasonably believes that
Customer is not in material compliance with this Section, Savvis will notify
Customer thereof in writing and Customer shall remedy such non-compliance within
5 business days of receiving such notice, except in the case of threat of
imminent harm or damage to Savvis, Customer or third party personnel, equipment,
or Service or by order of competent legal authority; in which case any
suspension shall be immediate, however Savvis shall provide immediate notice of
any such suspension to Customer as soon as is reasonably practicable, and must
reinstate the suspended service upon remedy of such non­ compliance . If
Customer fails to remedy such non­ compliance within such period, then,
notwithstanding any other rights in the MSA, Savvis may immediately
(i) suspend the Service and/or restrict Customer's access to the Savvis Premises
for so long as deemed
 
reasonably necessary by Savvis in good faith or (ii) terminate the affected
Service if such non-compliance is recurring. Savvis may likewise restrict access
to the Savvis Premises if Customer fails to timely cure any material breach of
the Agreement.


Subject to the rest of this Section, Savvis may enter the space within a Savvis
Premises specifically identified as available to Customer for the placement and
operation of the Customer Equipment ("Customer Area") and/or access Customer
Equipment only to the extent necessary to provide a Service or otherwise
exercise its rights under the Agreement. If Customer Equipment needs to be moved
to another area within the same Savvis Premises or to another Savvis Premises
due to either Customer's requirements for additional space or upon mutual
written agreement of the parties with such consent not unreasonably withheld,
for Savvis' reasonable business needs, the parties will cooperate to complete
and minimize the impact of the relocation. Savvis may temporarily store Customer
Equipment pending its installation at a Savvis Premises ("Equipment Storage").
If Equipment Storage continues for more than 30 days, Savvis may return, at
Customer's expense, the Customer Equipment. The risk of loss or damage for any
Customer Equipment during any Equipment Storage shall be upon Customer other
than as caused by the gross negligence or willful misconduct of Savvis. If any
Authorized Representative or Customer Equipment presents any material risk of
harm to
Savvis, its employees, agents, contractors, or customers, or the Savvis
Premises, Customer shall, upon notice, take prompt action to eliminate such
risk. If Customer fails to do so as soon as reasonably practical under the
circumstances, or if there is risk of material and imminent harm, Savvis may,
without prior notice or liability to Customer, take appropriate action itself,
including accessing the Customer Area; provided, however, that Savvis will
notify Custpmer of such action as soon as reasonably practicable. Neither party,
nor its Authorized Representatives or its Equipment will cause personal injury
or property damage at a Savvis Premise.


Customer shall within five (5) business days of the end of the Service Term: (a)
remove all Customer Equipment and any ·other Customer property ("Customer
Materials") from the Savvis Premises; and
(b) return the Customer Area to Savvis in the same condition as it was on the
BCD, normal wear and tear
excepted. If Customer fails to remove the Customer Materials within such period
or if Customer has an outstanding balance at the end of the Service Term, Savvis
may remove any Customer Materials (without liability) and either: (a) store it
at Customer's expense until Customer remits all amounts owed (including storage
expenses) or (b) ship such Customer Materials FOB Origin to Customer at
Customer's last address of record.


Unless otherwise agreed in writing by Savvis, in its sole discretion, Customer
shall only interconnect Customer





--------------------------------------------------------------------------------




Equipment to the network services of Savvis, Savvis equipment or facilities or
third party services made available through Savvis.


This is a service agreement and does not constitute a lease of any real or
immovable property or create any rights as a tenant or any rights in real or
immovable property. Customer has been granted only a license to occupy the
Customer Area and use the Savvis Premises and any Savvis Equipment in accordance
with the Agreement and agrees that this Schedule, to the extent it involves the
use of space leased by Savvis, shall be subordinate to any lease between Savvis
and its landlord(s). Customer hereby waives and releases any claims that it may
have against the landlord(s) under any lease by Savvis with respect to any
Customer Equipment or property located in the
Savvis    Premises    demised    to .Savvis    by    such landlord(s). If the
Savvis Premises becomes the subject of an expropriation or a taking by eminent
domain by any authority having such power, Savvis shall have the right to
terminate any or all of the affected Services without liability; provided,
however, that Savvis will use commercially reasonable efforts to move Customer
to another, comparable Savvis Premises prior to exercising such termination
right. Savvis shall have the right to terminate any or all of the Services
without liability of any kind on the earlier of (i) the expiration of or earlier
termination of Savvis' underlying lease for the Savvis Premises, or (ii)
expiration or earlier termination of this Service Schedule. Savvis hereby
represents and warrants that the expiration date of any such underlying lease is
later than the expiration of the Initial Term of the Agreement. The parties
agree that any renewal of the Services shall be contingent on the election by
Savvis, in its sole discretion, to continue to own or lease the Savvis Premises.
 


SERVICE TYPE #2: HOSTING SERVICES


If a particular Service does not require "installation", the BCD will be the
date on which Savvis begins providing such Service.


SERVICE TYPE #3: NETWORK SERVICES


Savvis Equipment


If any Savvis Equipment will be located at a Customer premises or other
non-Savvis location or facility ("Customer Site"), Customer agrees: (a) that it
has and shall maintain all rights, authorizations and consents necessary to
enable Savvis to install, operate and maintain the Savvis Equipment and Services
at the Customer Sites; (b) that it shall, at its expense, provide secure,
suitable space and environmental conditions, including power supply, at the
Customer Sites as necessary for the installation, operation and maintenance of
the Savvis Equipment and Service; (c) that, without the prior consent of Savvis,
it shall not, and shall not permit others to, move, configure, tamper with,
modify, restrict access to, or attempt to repair the Services, Savvis Equipment
or network or interfere with the maintenance thereof; (d) that it bears the
entire risk of loss, theft, destruction, or damage to the Savvis Equipment at
Customer Sites, not' otherwise caused by the negligent acts of Savvis.


Local Access


If local access is ordered in connection with the Service, Savvis will order and
administer such local access on Customer's behalf from the local access provider
of Savvis' choice. Savvis reserves the right to





change the local access provider in its sole and reasonable discretion Savvis
will provide as much prior written notice to Customer as reasonably practicable
give the circumstances.. If Customer acquires its own local access for use with
the Service, Customer is solely responsible for coordination of all such local
access and for any costs (including early termination fees) associated with such
local access.


Local access will extend to the termination point of the local loop at the
applicable Service Address ("Termination Point") but will not include customer
provided equipment ("CPE"), Extended Wiring, inside wiring, or other equipment
not maintained by Savvis at a Service Address. Any additional provisions
required to connect the Termination Point to the Demarcation Point are the sole
responsibility of Customer.


Customer is responsible for ariy Construction Charges and Extended Wiring
Charges, as defined below and as set forth in a Service Order or SOW.


Definitions


 
"Construction Charges" means costs and other expenses that Savvis may incur in
constructing facilities to extend Service to a Demarcation Point not covered by
Extended Wiring, or other activities that may cause Savvis to incur expenses in
connection with provisioning the Service (e.g., special arrangements of LEC
facilities or equipment required to activate the Service).


"Demarcation Point" means the physical interface between    the Savvis Service
and Customer's telecommunications equipment.


"Extended Wiring" means additional wiring required to be installed at a Service
Address where Customer requests a Demarcation Point beyond the existing
Termination Point of the local loop at the Service Address.


"Extended Wiring Charges" means costs and other expenses that Savvis may incur
in connection with Extended Wiring.


"Service Address" means the building where Customer receives the Service.


SERVICE TYPE #4: PROFESSIONAL SERVICES







--------------------------------------------------------------------------------




Professional Services purchased hereunder shall be more specifically identified
in one or more Statements of Work ("SOW") executed by Customer and Savvis, each
of which is incorporated herein by reference.


Monthly recurring charges for a Service will be billed in advance of the
provision of Services. One-time charges, such as installation fees, time and
materials fees, or travel expenses, as set forth in the applicable Service Order
or SOW, will be billed in arrears. For avoidance of doubt, an exact amount for
certain expenses such as travel expenses may not be available at the time that
the SOW or Service Order is signed.


The termination of any Professional Service will not affect    Customer's
obligations to pay for other Services. If Customer terminates all or part of a
SOW prior to its BCD, Customer agrees to pay a cancellation fee of 25% of the
affected fees set forth in the SOW plus those non-refundable out-of-pocket costs
incurred by Savvis.


"Customer Technology" means the proprietary technology of Customer and its
licensors, including Customer's Internet operations design, software tools,
hardware designs, algorithms, software (in source and object forms), user
interface designs, architecture, class libraries, objects and documentation
(both printed and
 
electronic), know-how, trade secrets and any related intellectual property
rights throughout the world and alsb including any derivatives, improvements,
enhancements or extensions of Customer Technology conceived, reduced to
practice, or developed by or for Customer during the term of a SOW. "Savvis
Technology" means the proprietary technology of Savvis and its licensors,
including services, software tools, hardware designs, algorithms[ software (in
source and object forms), user interface designs, architecture, class libraries,
report formats, objects and documentation (both printed and electronic), network
designs, know-how, trade secrets and any related intellectual property rights
throughout the wodd and also including any derivatives, improvements,
enhancements or extensions of Savvis Technology conceived, reduced to practice,
or developed by or for Savvis during the term of a SOW.


Except for the rights expressly granted in this Service Schedule, nothing herein
or in ariy SOW shall transfer to Customer any Savvis Technology, or to Savvis
any Customer Technology (collectively, "Technology"), and all right, title and
interest in and to a party's Technology will remain solely with that party, its
















--------------------------------------------------------------------------------






 







respective affiliates and their respective licensors. Notwithstanding anything
to the contrary herein, neither party will be prohibited or enjoined at any time
by the other party from utilizing any skills or knowledge acquired during the
course of the Agreement, including, without limitation, information publicly
known or available or that could reasonably be acquired in similar work
performed for another customer of that party.


Subject to payment of all undisputed fees for a Deliverable (as defined in the
applicable SOW), Savvis: (a) hereby assigns to Customer all right, title and
interest Savvis may possess, including all intellectual property rights and
moral rights, in such Deliverable provided by Savvis to Customer pursuant to the
applicable SOW, excluding any Savvis Technology; and (b) · grants to Customer a
non­ exclusive, non-transferable, royalty free license to use the Savvis
Tech·nology incorporated into the Deliverable solely and exclusively as
incorporated into and made part of the Deliverable as a whole. To the extent
Customer, its employees or contractors participate in the creation of Savvis
Technology, Customer, on behalf of itself, its employees and contractors, hereby
assigns to Savvis all right, title and interest, including all intellectual
property rights and moral rights, in and to such creation. Customer will obtain
assignments from its employees and contractors as necessary to comply with this
Section. Customer acknowledges that Savvis grants no other rights of license
(including implied licenses or the right to sub-license) other than the express
rights granted herein.


SERVICE TYPE #5: VIRTUAL PRIVATE DATA CENTER ("VPDC") SERVICES


The Parties agree that solely with respect to the VPDC Services (hereafter "VPDC
Services") the following terms shall supplement the terms set forth elsewhere in
the Agreement (including this Schedule) and in the event of a direct conflict
with such terms, these VPDC terms shall govern with respect to the VPDC
Services.


Service Order. "Service Order" means either: a service order request submitted
on a form issued by Savvis and signed by Customer or the online order that
Customer submits to Savvis via the SavvisStation
. portal that includes the type and details of the specific
VPDC Services ordered by Customer.


Portal. Customer may access the VPDC Services via the online SavvisStation
portal or via a Savvis­ provided Application Programming Interface ("API").
Savvis may modify its portal or APis at any time, or may transition to new
API's. Customer's use of the
 
portal and any API Customer downloads from a Savvis website are governed by this
Agreement or any license terms that may be included with the download.


Term. Unless otherwise agreed by the parties, individual VPDC Services will not
have designated term periods. The VPDC Service is not subject to pre­
installation cancellation fees.


Termination. Customer may terminate any individual Service Order that is not
subject to a minimum term commitment for any reason or no reason at all without
liability for early termination charges. Customer must follow Savvis'
termination procedures made available in the SavvisStation portal when
terminating a VPDC
·Service. Savvis may modify a VPDC Service on ninety
(90) days prior written notice to Customer.


Charges. For VPDC Services not subject to a Service Term commitment or VPDC
Services that have automatically renewed following expiration of an initial
Service Term, Savvis may increase the applicable charges at any time on prior
written notice, including posting to the SavvisStation portal. ·


Security. Given that Customer can self-provision and self-configure the VPDC
Services and the Customer environment in ways that may reduce their security,
notwithstanding anything else to the contrary in the Agreement, Customer
acknowledges that it and not Savvis will be responsible for whether the VPDC
Services and Customer environment are configured in a secure manner.


Authorization. Customer agrees that: (i) it will provide accurate and complete
information as requested by Savvis in connection with its registration for the
VPDC Services; and (ii) any registrants, users, or others placing orders for
VPDC Service on its behalf have full legal capacity to do so and are duly
authorized to do so and to legally bind Customer to the Agreement and all
transactions conducted under Customer's account.


Third    Party Software. Customer represents and warrants that it will not use,
and will not authorize any third party to .use, any software with the VPDC
Services, including without limitation the Savvis APis, in any manner that may
require, pursuant to any applicable license, that any Savvis VPDC Services,
components thereof, or other intellectual property of Savvis or its licensors be
(a) disclosed or distributed in source code form, (b) made available free of
charge to recipients, or (c) modifiable without restriction by recipients.
Additionally, Customer agrees to comply with the terms of any applicable third
party software license used in connection with the VPDC Service to





--------------------------------------------------------------------------------




the extent such terms are made available to Customer in writing by Savvis.


Marketing. Nothwithstanding anything to the contrary elsewhere in the Agreement,
Savvis does not have the right to use Customer's name, trademarks, or other
proprietary identifying symbol in any medium for its marketing and publicity
activities or otherwise without the prior written consent of Customer, in its
sole discretion.


SLA Attachment. The SLA Attachment, as defined in the Agreement, applicable to
the VPDC Service is available at www.savvis.com.


The undersigned parties have read and agree to the terms set forth in this
Service Schedule and the applicable SSGs and SLA Attachments.


SAVVIS Communications Canada, Inc.


Name: /s/ James Parker
Title:
Date: 4/30/2013


The Ultimate Software Group of Canada, Inc.


Name: /s/ Robert Manne
Title: Vice President
Date: 3/28/2013





